Fourth Court of Appeals
                            San Antonio, Texas
                                  August 30, 2019

                               No. 04-19-00580-CR

                               Cheryl STEVENSON,
                                     Appellant

                                          v.

                               The STATE of Texas,
                                     Appellee

            From the 399th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2019CR6195
                    Honorable Frank J. Castro, Judge Presiding


                                  ORDER
        The trial court clerk has forwarded a copy of the trial court’s certification
of defendant’s right of appeal. The certification states this “is a plea-bargain case,
and the defendant has NO right of appeal” and “the defendant has waived the
right of appeal.” We order the trial court clerk to file, within ten days of the date
of this order, a clerk’s record containing the following documents:

       1.      All pre-trial motions and the orders on those motions, if
               any;

       2.       all documents relating to the defendant’s plea bargain,
               including the court’s admonishments, the defendant’s
               waiver and consent to stipulation of testimony, and any
               other stipulations;

       3.      the judgment;

       4.      all post-judgment motions and the orders on those motions,
               if any;

       5.      the notice(s) of appeal;

       6.      the trial court’s certification of defendant’s right of appeal;
             7.      the order appointing counsel for appeal;

             7.      the criminal docket sheet; and

             8.      the bill of costs.

      All other appellate deadlines are suspended pending further order of this court.
      The clerk of this court is ORDERED to send a copy of this order to the attorneys
      of record, the trial court clerk, and the court reporter(s) responsible for preparing
      the reporter’s record in this appeal.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court